Citation Nr: 1434492	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a back disability characterized as lumbar sprain with degenerative joint disease, to include a claim for a separate rating for neurologic manifestations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The veteran had active service from December 1973 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). The veteran seeks a higher initial rating for a back disability.  The claim on appeal is more accurately stated as listed on the title page of this decision.  In compliance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issue on appeal is recharacterized to more accurately reflect that the Veteran seeks an increased initial evaluation for back disability, however characterized. 

The Veteran requested a hearing before the Board in his November 2007 substantive appeal.  In September 2008, the Veteran reiterated his request for a hearing before the Board.  The Veteran was notified that a videoconference Board hearing was scheduled in October 2011.  The Veteran specified in writing that he wanted an in-person hearing before the Board.  

Another videoconference hearing was scheduled, to be held in September 2103.  Again, the Veteran declined to appear at a Videoconference hearing, delaying his own case.

In May 2014, the Veteran was advised that he had failed to appear for a Videoconference hearing, and was asked to clarify whether he still wanted an in-person hearing.  The Veteran did not respond to this letter.  The Veteran's request for a Travel Board (in-person) hearing before the Board is considered withdrawn.  The Board notes, however, that the Veteran is not precluded from requesting a hearing during the pendency of this Remand.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his service-connected disability is not accurately reflected by the 20 percent evaluation assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237, based on limitation of motion.  The Board notes that the Veteran was afforded VA examinations in February 2006 and April 2010.  Since the most recent VA examination, the Veteran has undergone at least one surgical procedure to the spine, in December 2012.  The Veteran should be afforded a more current VA examination.

The Veteran has contended, throughout the pendency of the claim, that his service-connected back disability is manifested by a variety of symptoms, not limited to range of motion impairment.  The Veteran has, in lay terms, described neurologic impairment as well.  The applicable rating criteria specify that neurologic impairment due to back disability, if compensable, must be evaluated separately from orthopedic manifestations.  38 C.F.R. § 4.71a, "THE SPINE."  The VA examiners described neurologic impairments, but the record discloses no determination by the RO as to whether the neurologic impairments were related to or manifestations of the back disability for which service connection has been granted or determining a rating or ratings for neurologic impairment.  Further development addressing neurologic impairment of the spine must be considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA and private clinical records relevant to a back disability or neurologic impairment. Associate the current medical records with the claims files.  The Veteran himself should submit any pertinent records regarding his back.

2.  Afford the veteran VA examination to determine the etiology and severity of neurologic manifestations (if any) of the service-connected lumbar disability from May 2005 to the present.  Is it at least as likely as not (50% or better) that the Veteran has a bilateral lower extremity disability associated with his back disparity?

3.  Readjudicate the portion of the claim remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


